USCA4 Appeal: 22-6637     Doc: 18         Filed: 12/29/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6636


        BRUCE ALLEN BUCKNER,

                            Plaintiff - Appellant,

                     v.

        DANIEL PORTER, York County Solicitor,

                            Defendant - Appellee.



                                              No. 22-6637


        BRUCE ALLEN BUCKNER,

                            Plaintiff - Appellant,

                     v.

        DAVID HAMILTON, York County Clerk of Court; YORK COUNTY CLERK OF
        COURT,

                            Defendants - Appellees.



        Appeals from the United States District Court for the District of South Carolina, at Rock
        Hill. Terry L. Wooten, Senior District Judge. (0:21-cv-03873-TLW; 0:21-cv-03874-
        TLW)


        Submitted: November 23, 2022                               Decided: December 29, 2022
USCA4 Appeal: 22-6637      Doc: 18         Filed: 12/29/2022    Pg: 2 of 3




        Before HARRIS and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Bruce Allen Buckner, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6637         Doc: 18    Filed: 12/29/2022   Pg: 3 of 3




        PER CURIAM:

              In these consolidated appeals, Bruce Allen Buckner appeals the district court’s

        orders and judgments accepting the recommendations of the magistrate judge and

        dismissing his complaints. We have reviewed the record and find no reversible error.

        Accordingly, we affirm. We also deny Buckner’s motions to clarify, for a stay, and to

        vacate. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3